Citation Nr: 0803867	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  05-10 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to April 
1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefit sought on 
appeal.  

In June 2005, the veteran presented testimony at a hearing 
conducted by the use of video conferencing equipment before a 
Decision Review Officer (DRO) sitting at the Detroit RO.  A 
transcript of this hearing is in the veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To verify the veteran's alleged in-
service stressor

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007). 

Service connection for post-traumatic stress disorder (PTSD) 
requires medical evidence establishing a diagnosis of the 
disorder, credible supporting evidence that the claimed in- 
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors.  38 C.F.R. § 3.304(f) 
(2007).

Regarding the second element, credible supporting evidence 
that the claimed in-service stressor actually occurred, the 
Board finds that additional efforts should be undertaken to 
try to verify the veteran's alleged in-service stressor.  In 
his January 2004 PTSD questionnaire, the veteran stated that 
his stressful event occurred in May 1965 at the mouth of the 
Chu Lai River when he was a member of the LSD-19-1 Amphibious 
Squadron NU1 Pacific Fleet.  The veteran alleged that while 
in the mouth of the Chu Lai River, he saw a helicopter get 
shot down and he had to rescue the bodies from the water.  He 
added that he was assigned to the Armed LCVP which carried 
troops and Marines up and down the river.  During his June 
2005 hearing, the veteran testified that he was on a LCU that 
had just dropped supplies on the beach at DaNang, he saw an 
Army UO helicopter come down at the mouth of the Chu Lai 
River which empties into the gulf right near the DaNang 
harbor.  The veteran believed that he rescued three people 
from the crash.  In a March 2006 statement, the veteran 
contended that the stressor occurred near Chu Lai May 7-12, 
1965.  

The veteran was diagnosed with PTSD based in part on the 
helicopter crash stressor during his April 2004 VA PTSD 
examination.  

The Board notes that a May 2002 response from the National 
Personnel Records Center (NPRC) verified that the veteran 
served in the Vietnam area on the following relevant dates:  
April 6, 1965, to April 21, 1965; May 3, 1965, to May 8, 
1965; and May 23, 1965 to May 30, 1965.  A June 1965 document 
from U.S.S. Comstock (LSD-19) indicated that the U.S.S. 
Comstock participated in three amphibious assault landings in 
the Republic of Vietnam:  April 10-12, 1965 at DaNang; April 
14-19, 1965 at DaNang/Hue/Phu Bai; and May 7-12, 1965 at Chu 
Lai.  

The Board acknowledges that efforts were made to obtain the 
veteran's squadron's morning reports.  However, a March 2004 
response from NPRC determined that no morning reports were 
available for the Navy in response to the request for morning 
reports of the veteran's squadron from April 1965 to June 
1965.  

Along with the May 2006 Form 646, the veteran's 
representative submitted three casualty reports of three Army 
soldiers that died on April 19, 1965 from an air loss/crash 
landing.  All three were helicopter crew members.  The exact 
location of the crash was unknown.  Further, the record does 
not provide a link between the incident and the veteran's 
involvement.  In light of the fact that a crash that killed 
three Army soldiers occurred during a period that the 
veteran's service records indicated he served in Vietnam, and 
that he has a diagnosis of PTSD based on that alleged 
stressor, the Board finds that further efforts should be 
undertaken to attempt to verify the stressor.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should prepare a summary of 
the veteran's claimed stressor.  This 
summary should include the veteran's 
statement that he saw an Army helicopter 
crash between May 7-12, 1965, at the mouth 
of the Chu Lai River which empties into 
the gulf right near the DaNang harbor when 
he was a member of the LSD-19-1 Amphibious 
Squadron NU1 Pacific Fleet while assigned 
to the Armed LCVP, which carried troops 
and Marines up and down the river.  The 
veteran was on a LCU that had just dropped 
supplies on the beach at DaNang when the 
crash occurred.  It is unclear whether 
three people died or were rescued in the 
crash.  Please also note the casualty 
reports that indicate that Army helicopter 
crew members G.O., C.F.M., and R.D.W. died 
on April 19, 1965, in an air loss/crash 
landing in South Vietnam, province 
unknown.  

This summary, a copy of the veteran's DD 
214, and all associated service documents 
should be sent to the U.S. Army Joint 
Service Records Research Center (JSRRC) 
and/or any other appropriate agency for 
verification of the alleged stressful 
event in service.  JSRRC and/or any other 
agency should be provided with a copy of 
any information obtained above and should 
be requested to provide any additional 
information that might corroborate the 
veteran's alleged stressor.  A search of 
unit and organizational histories, 
including after action reports, should be 
consulted in an effort to verify the 
helicopter crash if deemed necessary.  A 
specific search should be conducted for 
the two month period between April 1965 to 
May 1965, specifically May 7-12, 1965.

2.  The AMC should contact the National 
Archives and Records Administration (NARA) 
or the appropriate repository and request 
that it provide copies of the deck logs 
for the U.S.S. Comstock for the period 
between April and May 1965.

3.  After an appropriate period of time, 
or after the veteran indicates he has no 
further evidence to submit, his claim for 
entitlement to service connection for PTSD 
must be readjudicated.  In the event that 
the claim is not resolved to the 
satisfaction of the appellant, he should 
be provided a supplemental statement of 
the case (SSOC) which includes a summary 
of additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



